     Case 1:19-cv-00901-NONE-JLT Document 17 Filed 06/15/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    RICHARD SCOTT KINDRED,                         No. 1:19-cv-00901-JLT (PC)
12                       Plaintiff,                  ORDER DIRECTING CLERK TO ASSIGN
13                                                   DISTRICT JUDGE TO CONSIDER THE
             v.
                                                     FINDINGS AND RECOMMENDATIONS
14    WUILMER CABRERA, et al.,
15                       Defendants.
16

17          On March 20, 2021, the Court issued findings and recommendations to dismiss the John

18   Doe defendant. (Doc. 15.) The Clerk of Court is directed to assign a district judge to this case for

19   the purpose of considering the findings and recommendations.

20
     IT IS SO ORDERED.
21

22      Dated:     June 15, 2021                             _ /s/ Jennifer L. Thurston
                                                   CHIEF UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28
